IN THE COURT OF APPEALS OF TENNESSEE
                    MIDDLE SECTION AT NASHVILLE



OUTPATIENT DIAGNOSTIC CENTER,                )
                                             )
                                                                             FILED
       Plaintiff/Appellee,                   )
                                             )                                  April 30, 1997
                                             )      Davidson Circuit
VS.                                          )      No. 94C-2264            Cecil W. Crowson
                                             )                             Appellate Court Clerk
                                             )      Appeal No.
RALPH CHRISTIAN,                             )      01A01-9510-CV-00467
                                             )
       Defendant/Appellant.                          )
                                             )




             SEPARATE CONCURRING OPINION


              In view of the lack of competent evidence to support the summary judgment, I

concur in the reversal and remand.



              I would prefer not to include a recital of some but not all rules of law which

might arise upon the pleadings and evidence which might or might not be presented to the

Trial Court on remand.

                                            Respectfully submitted,



                                            ______________________________________
                                            HENRY F. TODD
                                            PRESIDING JUDGE, MIDDLE SECTION